Case 1:19-cv-00116-LEK-WRP Document 281 Filed 07/08/21 Page 1 of 2                    PageID #:
                                  4350

                                      E]                                     Letter



                   LAW OFFICE OF BRIAN K. MACKINTOSH, JD, PHO
                             P.O. Box 612161Honolulu, Hawai' i 96839
                        Telephone: (808) 781-72291 Facsimile: 888-627-6507
                                        brian@bkmlaw.com

                                         July 8, 2021

 Hon. Leslie E. Kobayashi
 United States District Court of Hawaii
 300 Ala Moana Blvd., C-338
 Honolulu, HI 96850

 Re:      Vargas v. City and County ofHonolulu, et al.,
          Civ. No. 19-00116 LEK-WRP

 Dear Judge Kobayashi:

        Pursuant to the June 16, 2021 , Temporary General Order Regarding the
 District ofHawaii Response to COVID-19 Pandemic, I write to inform the Court
 that one, and possibly two, individuals plan to enter the courthouse having recently
 completed travel outside the State of Hawaii in connection to the above captioned
 lawsuit.

       • Plaintiff Sarah Vargas will be traveling from Chicago, Illinois on or around
         August 2, 2021 in order to attend jury selection, currently scheduled for
         August 4, 2021. She will be present in person for the duration of the trial and
         as a party would like the opportunity to be in the courtroom during the trial
         (rather than, for instance, watching the proceedings from a video monitor or
         some other remote viewing arrangement). Ms. Vargas has not been
         vaccinated.

       • Chief Trial-Counsel, Daniel G. Hempey, is endeavoring to attend the trial in
         person. Mr. Hempey is currently in Sao Paolo, Brazil for a family member's
         medical treatment. He intends to arrive in Hawaii greater than 10-days prior
         to the trial-start date, but the exact date depends on the Brazilian
         immigration officials. Mr. Hempey is partially but not be fully vaccinated
         due to the limited supply of vaccines in Brazil. Ms. Vargas would like her
         chief trial counsel to appear in person during the trial.
Case 1:19-cv-00116-LEK-WRP Document 281 Filed 07/08/21 Page 2 of 2            PageID #:
                                  4351



        If the Court has any inclination to not admit either Ms. Vargas or Mr.
 Hempey to the well of the court, we respectfully ask that the court, at its
 convenience, schedule a pre-trial conference to discuss such matter in advance of
 the final pre-trial conference currently scheduled for July 26, 2021. International
 and trans-Pacific travel arrangements are currently being made. Any guidance from
 the court would be greatly appreciated.


                                       Respectfully Submitted,

                                       /s/ Brian K. Mackintosh
                                       Brian K. Mackintosh
                                       Daniel G. Hempey
                                       Michelle Premeaux
                                       Mateo Caballero
                                       Attorneys for Plaintiff Sarah Vargas




                                         2
